DETAILED ACTION
This is the initial Office action for application SN 17/325,889 having an effective date of 20 May 2021 and a provisional priority date of 20 May 2020.  Claims 1-25 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over ROGEL et al (US 2020/0385644).
ROGEL et al [“ROGEL”] disclose low sulfur marine fuel compositions and methods for making the low sulfur marine fuel compositions.  In one aspect, ROGEL discloses that the 
In another aspect, ROGEL discloses that the marine fuel oil composition comprises (a) 15 wt.% of less of a residuum hydrocarbon component comprising at least one of solvent deasphalted residue, deasphalted oils, atmospheric tower bottoms, and vacuum tower bottoms; (b) 15 to 65 wt.% of a gas oil component comprising at least one of non-hydrotreated vacuum gas oil, hydrotreated vacuum gas oil, and straight run gas oil;  (c) 15 to 85 wt.% of an aromatic feedstock component comprising at least one of ethylene cracker bottoms, slurry oil, heavy cycle oil, and light cycle oil; and (d) 30 wt.% or less of a hydroprocessed hydrocarbon component comprising at least one of waxy light neutral hydrocrackates, diesel, and jet fuel [0008]. 
ROGEL discloses that waxy light neutral hydrocrackates may exhibit one or more of the following properties: (a) an API gravity of 30° to 35°; (b) a kinematic viscosity of 20 to 40 mm2/s at 50°C; (c) a density of 850 to 876 kg/m3 at 15°C; (d) a sulfur content of 5 to 300 wppm; (d) a pour point of 5°C to 36°C; and (e) a flash point of 100 to 220°C [0046].  The marine fuel oil composition may comprise up to 30 wt.% of waxy light neutral hydrocrackates [0046].  
ROGEL discloses that hydrocracker bottoms (HCB) may exhibit one or more of the following properties: (a) an API gravity of 30° to 40°; (b) a kinematic viscosity of 5 to 10 mm2/s at 50°C; (c) a density of 825 to 876 kg/m3 at 15°C; (d) a sulfur content of at most 20 wppm; (d) a pour point of 10°C to 25°C; and (e) a flash point of 100 to 150°C [0047].  The marine fuel oil composition may comprise up to 20 wt.% of hydrocracker bottoms [0047].  
As set forth above, the marine fuel oil compositions may comprise 15 to 85 wt.% of an aromatic feedstock component.  Thus the examiner is of the position that ROGEL meets the limitations of the claimed fuel component comprising a kinematic viscosity at 50°C of 5.0 cSt to 3 to 900 kg/m3 and an aromatics content of 5.0 wt% to 25 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 17/126,204 (KAR et al).  Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claimed resid-containing fraction (independent Claim 21) comprising a T90 distillation point of 550C or more, a kinematic viscosity at 50C of 40 cSt to 180 cSt, a sulfur content of 0.2 wt.% or less, a BMCI of 40 or less, is overlapping in scope with the fuel or fuel blending component of independent Claim 12.  The co-pending claimed fuel composition (Claim 32) comprising a distillate fraction (may be a renewable distillate fraction) and the resid-containing fraction is indistinguishable over the fuel or fuel blending component of dependent claim 16.  The co-pending claimed method for forming a resid-containing fraction (claim 36) is indistinguishable over the method for froming a hydrotreated resid-containing fraction of instant claim 18. 



Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,899,983 (KAR et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a resid-containing fraction comprising a T90 distillation point of 550C or more, a kinematic viscosity at 50C of 40 cSt to 150 cSt, a sulfur content of 0.2 wt.% or less, a BMCI of 40 or less, and a density at 15C of 920 kg/m3 which is overlapping in scope with the instantly claimed fuel or fuel-blending components.  The patented claims are also drawn to a method for forming a resid-containing fraction which is indistinguishable over the instantly claimed method for forming a hydrotreated resid-containing fraction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                
EMcAvoy
February 11, 2022